Citation Nr: 0819286	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-22 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 1971 rating decision that assigned a noncompensable 
evaluation for postoperative residuals of hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel

INTRODUCTION

The veteran served on active duty from March 1941 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran presented testimony at a hearing chaired by a 
hearing officer of the RO in November 2006.  A transcript of 
the hearing is associated with the claims file.

A motion to advance this case on the docket due to advanced 
age was granted by the Board in May 2008.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran has not identified any CUE in the April 1971 
rating decision assigning a noncompensable evaluation for 
postoperative residuals of hemorrhoidectomy.


CONCLUSION OF LAW

A valid claim of CUE in the April 1971 rating decision 
assigning a noncompensable evaluation for postoperative 
residuals of hemorrhoidectomy has not been presented.  38 
C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the provisions 
of the Veterans Claims Assistance Act of 2000 are not 
applicable to this claim.  See Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002). 

Analysis

The criteria to determine whether CUE was present in a prior 
determination are as follows:  (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  If a claimant-appellant wishes 
to reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked--and a CUE claim is undoubtedly a collateral attack-
-the presumption is even stronger.  See Grover v. West, 12 
Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 
474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  See 
also, Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" 
language in Russell).

The veteran contends that error was made in the April 1971 
rating decision assigning him a noncompensable evaluation for 
postoperative residuals of hemorrhoidectomy.  He claims that 
his symptoms were the same in 1971 as 
they were in 2004 when the Board granted him a compensable 
rating for his postoperative residuals of hemorrhoidectomy, 
and that the RO erred in its 
application of the medical evidence to the diagnostic code 
for hemorrhoids in the April 1971 rating decision.  

In essence, the veteran is arguing that the RO failed to 
properly evaluate the evidence.  In Damrel v. Brown, 6 Vet. 
App. 242 (1994), the Court held that the argument that the RO 
misevaluated and misinterpreted the evidence available to it 
at the time of a final prior determination (i.e., a 
reweighing of the evidence) is not the type of administrative 
error reversible under 38 C.F.R. § 3.105(a).  In fact, the 
veteran has alleged no valid claim of CUE.  Therefore, this 
claim will be dismissed.


ORDER

The veteran having raised no valid claim of CUE in an April 
1971 rating decision assigning a noncompensable evaluation 
for postoperative residuals of hemorrhoidectomy, the appeal 
is dismissed.  




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


